Citation Nr: 1426587	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-19 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the appellant's daughter, T.L.H., is entitled to recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The appellant seeks dependency benefits for her daughter, T.LH., who was adopted by the appellant within 2 years of the Veteran's death and qualifies as an adopted child.  See 38 C.F.R. § 3.57(c).  The Veteran, who had active service from October 1967 to October 1987, died in February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Reno, Nevada, Regional Office (RO).  Jurisdiction was later transferred to the Denver, Colorado, RO following the appellant's relocation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks dependency benefits for her adopted daughter, T.L.H., born in September 1979, claiming that T.L.H. was permanently incapable of self-support prior to attaining the age of 18.  A review of the record discloses that the appellant submitted school records showing that T.L.H. a full scale IQ of 91 and was designated as learning disabled in April 1990.  See April 1990 Clark County School District Special Student Services Psychological Report.  The appellant also submitted private medical records showing psychiatric treatment as early as June 2005 and that T.L.H. worked one year as a restaurant hostess.  

In a December 2006 statement, the appellant related that she had requested copies of records from the Social Security Administration (SSA) and was trying to obtain records from Nellis Air Force Base.  A review of the claims file shows that in August 2005 the appellant was awarded Supplemental Security Income (SSI) payments from SSA under Title XVI, apparently for T.L.H. qualifying as a disabled child prior to attaining the age of 22.  See 20 C.F.R. § 404.350.  However, no efforts have been under taken to obtain any records from SSA or Nellis Air Force Base.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, upon remand, the Agency of Original Jurisdiction (AOJ) should attempt to obtain these records, with any necessary assistance from the Veteran.

The appellant's representative requests that a medical opinion be obtained if necessary to substantiate the appellant's claim.  See April 2014 Appellant's Brief.  As outlined above, the record indicates that prior to turning 18 years of age, T.L.H. was characterized as learning disabled and at the age of 25 the appellant was awarded SSA disability benefits for T.L.H.  Under these circumstances, and given that the claim is being remanded for development, the Board concludes that a medical examination and opinion should be obtained.  38 U.S.C.A. § 5103A(a) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain from SSA the records pertinent to the appellants claim for SSA disability benefits for her child, T.L.H.  Perform any and all follow-up as necessary.  If the search for these records is negative, that should be noted and the appellant must be informed pursuant to 38 C.F.R. § 3.159(e).

2.  Attempt to obtain copies of medical records from Nellis Air Force Base related to treatment for T.L.H. and associate them with the claims folder, after securing any necessary release(s).  Perform any and all follow-up as necessary.  If the search for these records is negative, that should be noted and the appellant must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, T.L.H. should be scheduled for VA examination, by an appropriate clinician, for the purpose of ascertaining whether she is incapable of self-support and, if so, when she became so.  The claims file should be made available to and pertinent documents therein should be reviewed by the examiner in connection with any examination.  Any indicated tests, including psychometric testing, IQ testing, or any similar testing, should be accomplished.

The examiner should be asked to provide current clinical diagnoses, state whether the disorder resulting in that diagnosis was present when T.L.H. attained age 18, and state what employment limitations would have resulted from that diagnosis at age 18 and currently result.  The examiner should provide an opinion as to whether the T.L.H. is permanently incapable of self-support and, if so, when that incapacity started.  If T.L.H. is capable of self-support, the examiner should describe the evidence that establishes that the she is capable of self-support and what industrial or employment abilities are present.

4.  If the benefit sought on appeal remains denied, the appellant should be provided with a Supplemental Statement of the Case.  The appropriate period of time should be allowed for a response. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



